UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1304



PAULA LINVILLE,

                                              Plaintiff - Appellant,

          versus


MESSOM V. RICKS, JR., District Court Judge of
the State of Maryland; JAMES C. CAWOOD, JR.,
Circuit Court Judge of the State of Maryland;
LAWRENCE H. RUSHWORTH, Circuit Court Judge of
the State of Maryland; CLAYTON GREEN, JR.,
Circuit Court Judge of the State of Maryland;
JOSEPH F. MURPHY, JR., Maryland Court of Spe-
cial Appeals Judges; DALE R. CATHELL, Maryland
Court of Appeals Judge; ALAN M. WILNER, Mary-
land Court of Appeals Judge,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-99-376-Y)


Submitted:   April 27, 1999                   Decided:   May 25, 1999


Before MURNAGHAN and ERVIN, Circuit Judges, and HALL, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Paula Linville, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Paula Linville appeals the district court’s order denying re-

lief on her 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and find no reversible error.     We note

that although the absolute immunity of state court judges would not

prevent the district court from awarding declaratory or injunctive

relief, see Pulliam v. Allen, 466 U.S. 522, 541-42 (1984), the

district court has no power to review constitutional challenges to

the outcome of state proceedings.   See District of Columbia Court

of Appeals v. Feldman, 460 U.S. 462, 486 (1983).

     Accordingly, we affirm the dismissal of Appellant’s action and

deny her motion for the appointment of counsel.    We also deny her

motion to expedite as moot. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.



                                                           AFFIRMED




                                2